EXHIBIT For More Information Contact: John H. Howland Donald W. Spini President & Chief Operating Officer President Southern Connecticut Bancorp, Inc. SCB Capital, Inc. (203) 782-1100 (203) 729-9050 Southern Connecticut Bancorp, Inc. Subsidiary Commences Mortgage Brokerage Operations NEW HAVEN, Conn. (August 5, 2008) – Southern Connecticut Bancorp, Inc. (AMEX:SSE) (the “Company”) announced today that its wholly owned subsidiary, SCB Capital, Inc., will now be offering mortgage brokerage services. John H.
